DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Status of Claims
Claims 1 and 9 have been amended, claims 2 – 8 and 10 - 17 have been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) Claim 1 recites “a user can slide in a direction with regard to an initial touch point to delete a word without regard to a length of the slide”, claim 9 recites “a user can slide in a direction to select an accented character without regard to a length of the slide”. There is no support for above limitations. Applicant’s publication refers in [0151 - 0156] to a press 24 that need to be moved to press position 40 beyond motion threshold 28 when selecting a command from a multidirectional button, and further explicitly states “needs to exceed the motion threshold”, as understood, at minimum a motion threshold needs to be exceeded therefore the length of the slide with respect to initial position should be regarded. Therefore, the specification as first filed fails to disclose “a user can slide in a direction with regard to an initial touch point to delete a word without regard to a length of the slide” correspondent to newly amended claim 1 and “a user can slide in a direction to select an accented character without regard to a length of the slide” correspondent to newly amended claim 9. For the purpose of compact prosecution, claims 1 and 9 will be examined without patentable weight given to recitation “without regard to a length of the slide”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westerman et al. (US 2008/0316183).
As to claim 1, Westerman discloses a portable computing device (handheld device 100 of fig. 1) comprising: a touch screen (touch screen 110 of fig. 1) and a touch screen keyboard (virtual keyboard 116 of fig. 1), wherein a command of the keyboard comprises a delete word command (delete a previously entered word [0053]), wherein the delete word command is selected by the user touching one of a plurality of buttons of the keyboard and sliding left (Keyboard input manager 907 interprets key tap events 906 and generates text events 908 that are sent to the applications, e.g., the entry of letters into text fields as described above [0058], keyboard slide recognizer 905 can serve to recognize the sliding motions that distinguish keyboard taps from swipe gestures. If a swipe is detected, the tap that would have been recognized at the initial contact position of the swipe gesture must be cancelled [0059], wherein a two-finger leftward swipe could be used to delete a previously entered word [0053]), wherein the delete word command is for the use of deleting a full or last word, and not for the use of deleting one or more individual characters of a number unequal to the number of characters in the word (delete a previously entered word [0053]); whereby a user can slide in a direction with regard to an initial touch point (a direction with regard to initial touch point is determined to determine direction of swipe action, [0060 – 0067], the swipe path is measured with respect to initial touchdown location [0060 – 0061]) to delete a word [without regard to a length of the slide] (leftward swipe could be used to delete a previously entered word [0053]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westerman in view of Steiner et al. (US 2008/0158024) and Kocienda (US 2009/0058823).
As to claim 9 (dependent on 1), Westerman discloses the computing device, wherein the keyboard further comprising one or more multidirectional buttons, wherein one or more commands of at least one of the multidirectional buttons comprise one or more accented characters determined from a previous selection, wherein the previous selection is not a shift key; whereby a user can slide in a direction to select an accented character [without regard to a length of the slide].
In the same field of endeavor, Steiner discloses a computing device (fig. 13), wherein a keyboard further comprising one or more multidirectional buttons (multidirectional buttons 132 of figs. 13 – 17 [0136 – 0144]), wherein a user can slide in a direction to select a symbol (fig. 17 shows vectored presses that when executed select a symbol or a character [0143 – 0144]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Westerman and teachings of Steiner, such that multidirectional button interface was provided as disclosed by Steiner, with motivation to provide compact user interface that takes up small amount of screen (Steiner [0135]) and, due to small number of buttons, allow for blind-typing (Steiner [0152]).
Westerman in view of Steiner discloses a computing device comprising one or more multidirectional buttons, wherein a user can slide in a direction to select a character, but fails to disclose one or more commands of at least one of the multidirectional buttons comprise one or more accented characters determined from a previous selection, wherein the previous selection is not a shift key
In the same field of endeavor, Kocienda discloses a computing device (fig. 1), wherein keyboard (figs. 1 and 2) further comprising one or more multidirectional buttons (characters comprising accents [0027], particularly character “E” [0027], fig. 2), wherein one or more commands of at least one of the multidirectional buttons comprise one or more accented characters determined from a previous selection (holding down character “E” invokes accented character selection [0027], fig. 2), wherein the previous selection is not a shift key (fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Westerman in view of Steiner and teachings of Kocienda, such that a multidirectional button with slide selection was provided as taught by Westerman in view of Steiner and wherein a command of the button comprised one or more accented characters determined from a previous selection as disclosed by Kocienda, such that a user could slide in a direction to select an accented character, with motivation to display additional characters in a keyboard with physical limitations (Kocienda, [0004 - 0006]).


Response to Arguments
Applicant's arguments filed 05/25/2021 have been fully considered but they are not persuasive.
As to Applicant’s argument that tat Westerman fails to teach: “whereby a user can slide in a direction with regard to an initial touch point to delete a word without regard to a length of the slide”, the Examiner respectfully disagrees. Westerman teaches that the swipe path, or the touch displacement, is measured with respect to initial touchdown location [0060 – 0061]. The initial touch location is used to determine how much the path has moved in both horizontal direction (D[i].x), how much the path has moved in the vertical direction (D[i].y) [0061]. Therefore, Westerman, clearly teaches that swipe action (fig. 10) is performed with regard to an initial touch point for the purpose of swipe action recognition (fig. 10, [0060 – 0067]). Additionally, with respect to claim 1, a multidirectional button was not claimed.
As to Applicant’s argument with respect to claim 9, as stated in the rejection above, the specification as first filed fails to disclose limitation “a user can slide in a direction to select an accented character without regard to a length of the slide”. (See rejection under 35 USC § 112 above.)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623